          Case 2:18-cv-02590-JZB Document 42 Filed 06/18/19 Page 1 of 2



     Law Offices of
 1
     BONNETT, FAIRBOURN,
 2   FRIEDMAN & BALINT, P.C.
     2325 E. Camelback Road, Suite 300
 3   Phoenix, Arizona 85016
 4   Telephone: (602) 274-1100
     Ty D. Frankel (AZ Bar No. 027179)
 5   tfrankel@bffb.com
 6 Law Offices of

 7 BONNETT, FAIRBOURN,
     FRIEDMAN & BALINT, P.C.
 8 600 W. Broadway, Suite 900
   San Diego, California 92101
 9
   Telephone: (619) 756-7748
10 Patricia N. Syverson (AZ Bar No. 020191)
   psyverson@bffb.com
11

12                       IN THE UNITED STATES DISTRICT COURT
13
                                      DISTRICT OF ARIZONA
14
     Angel A. Garcia, a single man,                   Case No. 2:18-cv-02590-JZB
15
                   Plaintiff,
16
     v.                                               JOINT STATUS REPORT RE:
17                                                    SETTLEMENT TALKS
     AVH Mortgage, LLC, an Arizona limited
18 liability company; LoanDepot.com, LLC,

19 a Delaware limited liability company,

20                 Defendants.
21

22           Pursuant to the Court’s Scheduling Order at Doc. 21, the parties, through
23 undersigned counsel, inform the Court that the parties have engaged in good faith settlement

24 talks and continue to do so. The parties participated in a settlement conference before

25 Magistrate Judge Deborah M. Fine on February 21, 2019 and although the case has not

26 resolved, the parties are continuing to negotiate. A mediation is currently scheduled for

27 July 24, 2019 before mediator Lawrence H. Fleischman. Assistance of the Court is not

28 requested at this time.
                                                -1-
       Case 2:18-cv-02590-JZB Document 42 Filed 06/18/19 Page 2 of 2




 1          DATED: June 18, 2019.
 2

 3                                             BONNETT, FAIRBOURN, FRIEDMAN
                                               & BALINT, P.C.
 4
                                                 /s/Ty D. Frankel
 5                                             Ty D. Frankel
                                               2325 E. Camelback Road, Suite 300
 6                                             Phoenix, Arizona 85016
                                               Telephone: 602-274-1100
 7                                             Facsimile: 602-798-5860
 8                                             BONNETT, FAIRBOURN, FRIEDMAN
                                               & BALINT, P.C.
 9                                             Patricia N. Syverson
                                               600 W. Broadway, Suite 900
10                                             San Diego, California 92101
11                                             Attorneys for Plaintiff
12
                                               OGLETREE, DEAKINS, NASH, SMOAK &
13                                             STEWART, P.C.
14
                                                 /s/ Tracy A. Miller (w/permission)
15                                             Tracy A. Miller
                                               Douglas (Trey) Lynn
16                                             Esplanade Center III
                                               2415 E. Camelback Road, Suite 800
17                                             Phoenix, Arizona 85016
18                                             Attorneys for Defendant
19                                CERTIFICATE OF SERVICE
20
            I, Karen Vanderbilt, hereby certify that a true copy of the foregoing document filed
21 through the ECF system will be electronically sent to the registered participants as identified
     on the Notice of Electronic Filing, and paper copies will be sent to those indicated as non-
22
     registered participants on June 18, 2019.
23

24                                             /s/ Karen Vanderbilt
25

26

27

28
                                                 -2-
